Citation Nr: 0639390	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  03-01 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 10 percent for shell 
fragment wound of the right leg, with injury to muscle group 
XIV.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1966.  He is the recipient of the Purple Heart and 
the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  In a December 2005 decision, 
the Board upheld the denial of an initial rating in excess of 
20 percent for diabetes mellitus, type II, and a rating in 
excess of 10 percent for shell fragment wound of the right 
leg, with injury to muscle group XIV.  Thereafter, the 
veteran appealed such decision to the Court of Appeals for 
Veterans Claims (Court).

In August 2006, the Secretary of VA and the veteran (the 
parties) filed a Joint Motion for Partial Remand.  In such 
motion, the parties noted that the veteran was not pursuing 
the issue of entitlement to an initial rating in excess of 20 
percent for diabetes mellitus, type II.  Pertinent to the 
veteran's claim of entitlement to a rating in excess of 10 
percent for shell fragment wound of the right leg, with 
injury to muscle group XIV, the parties found that a remand 
was necessary in order for the Board to consider and discuss 
all potentially applicable provisions of law and regulation.  
Specifically, the parties noted that, while the veteran has 
been rated under a diagnostic code pertinent to the right 
thigh, the Board should have considered whether the veteran 
was entitled to a rating for a muscle injury involving a 
muscle group below the knee as the medical evidence of record 
clearly demonstrated that the veteran sustained a through-
and-through gunshot wound of the right calf.  In a September 
2006 Order, the Court granted the parties' joint motion for 
remand and the appeal as to the issue of entitlement to an 
initial rating in excess of 20 percent for diabetes mellitus, 
type II, was dismissed.  

However, following the Court's September 2006 Order, the 
veteran identified additional treatment records and, as such, 
the appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

As indicated previously, following the Court's September 2006 
Order, the veteran identified outstanding VA treatment 
records that he wished to be considered in connection with 
his appeal.  Specifically, in October 2006, the veteran 
stated that he was still being treated at the VA Clinic in 
Orlando, Florida, and requested that VA review such updated 
medical treatment records.  Therefore, a remand is necessary 
in order to obtain such outstanding records.

It was also noted in the Board's December 2005 decision that 
treatment records from the Tampa and San Juan VA medical 
Centers dated from January 2004 to February 2005 were 
associated with the claims file following the issuance of the 
September 2004 supplemental statement of the case.  The Board 
noted that, while the veteran did not waive consideration by 
the agency of original jurisdiction (AOJ), a remand was not 
necessary as such records included duplicative information 
regarding manifestations of the veteran's shell fragment 
wound of the right leg.  However, while on remand, the AOJ 
should readjudicate the veteran's claim based on the entirety 
of the evidence, to include all evidence received after the 
issuance of the September 2004 supplemental statement of the 
case.

Finally, the Board notes that VA is required to provide 
notice of the VCAA to a claimant pursuant to 38 U.S.C.A. 
§§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), is 
also applicable to the veteran's rating claim.  In such case, 
the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was provided with a VCAA 
letter in April 2001; however, in order to ensure compliance 
with Pelegrini and Dingess/Hartman, supra, the veteran should 
be provided with additional VCAA notification while the case 
is on remand. 

Accordingly, the case is REMANDED for the following action:

1.  All notification and development 
action required by the VCAA, to include 
the elements articulated by the Court in 
Pelegrini and Dingess/Hartman, supra, 
should be completed.  Such action should 
include informing the veteran of the type 
of evidence needed to support his rating 
claim, informing him whether he or VA is 
responsible for obtaining such evidence, 
and requesting that he submit all relevant 
evidence in his possession.  Such letter 
should specifically include an explanation 
as to the information or evidence needed 
to establish a disability rating and an 
effective date.  

2.  Current treatment records from the 
Orlando, Florida, VA Medical Center should 
be obtained.  A response, negative or 
positive, should be associated with the 
claims file.  Requests must continue until 
it is determined that the records sought 
do not exist or that further efforts to 
obtain those records would be futile.  

3.  Any additionally-indicated 
development, to include affording the 
veteran any contemporary examinations 
deemed necessary for the appropriate 
adjudication of the claim, should be 
conducted.

4.  The veteran's rating claim should be 
readjudicated, based on the entirety of 
the evidence, to include any evidence 
associated with the claims file after the 
issuance of the September 2004 statement 
of the case.  Consideration should be 
given to whether the veteran is entitled 
to a rating for a muscle injury involving 
a muscle group below the knee as the 
medical evidence of record shows that the 
veteran sustained a through-and-through 
gunshot wound of the right calf.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

